UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7598



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH BULLOCK, III, a/k/a Bay, a/k/a Anthony
B. Bullock, a/k/a Anthony Benjamin Bullock,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-98-150, CA-00-347)


Submitted:   January 16, 2002             Decided:   January 30, 2002


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Bullock, III, Appellant Pro Se.   David John Novak, John
Staige Davis, V, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Bullock, III, seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Bullock, Nos. CR-98-

150; CA-00-347 (E.D. Va. Aug. 24, 2001).    We also deny Bullock’s

motion to compel production of medical records.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2